Citation Nr: 0942261	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from January 1952 to 
December 1953.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has the following nonservice-
connected disabilities: heart disease, rated as 60 percent 
disabling; chronic obstructive pulmonary disease (COPD), 
rated as 30 percent disabling; a low back disorder, rated as 
20 percent disabling; Type II diabetes mellitus, rated as 20 
percent disabling; hypertension, rated as 10 percent 
disabling; and benign prostatic hypertrophy, rated as 0 
percent disabling.  The Veteran also has a significant 
spastic colon and diverticulosis condition that has not been 
formally rated.  At present, the combined nonservice-
connected disability rating is 80 percent.   

3.  The Veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not bedridden.    

4.  The evidence of record reveals that the Veteran requires 
assistance with certain activities of daily living.  He also 
needs to be accompanied if he leaves his immediate premises.  
In essence, he requires the daily aid and assistance of his 
spouse or another person.  

2.  The Veteran does not have a single disability rated as 
100 percent; however, he is over the age of 65, he served for 
more than 90 days during a period of war, and possesses a 
combined disability rating of 80 percent (in excess of the 
required combined 60 percent).  Nonetheless, his award of aid 
and attendance benefits in this case precludes a separate 
award for housebound benefits.  


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to special monthly 
pension benefits based on the need for aid and attendance of 
another person.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2009).

2.  The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are not met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2009); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  That is, the Veteran was provided with 
sufficient VCAA notice as to his special monthly pension 
claim in letters dated in March 2008 and July 2009.  However, 
since the Board is granting his special monthly pension claim 
for aid and attendance, there is no need to discuss whether 
there was a lack of compliance with the notice and duty to 
assist provisions of the VCAA, as this is inconsequential 
and, therefore, at most harmless error.  See 38 C.F.R. 
§ 20.1102 (2009); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In essence, his award of special monthly pension 
based on the need for regular aid and attendance is 
considered a full grant of the benefits sought on appeal.  

Governing Law and Regulations and Background Facts for 
Special Monthly Pension

The Veteran was granted permanent and total nonservice-
connected pension benefits by a rating decision dated in 
April 1996, with an effective date of September 29, 1995.  
Presently he is seeking entitlement to additional allowance 
for special monthly pension benefits based on the need for 
regular aid and attendance, or due to housebound status.  See 
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.351, 3.352 (2009).  

The necessity for the regular aid and attendance of another 
provides a higher level of monetary benefit than at the 
housebound level.  See 38 U.S.C.A. § 1521(d).  In addition, a 
person who is in receipt of aid and attendance benefits is 
not entitled to separate housebound benefits, since aid and 
attendance is paid at the higher rate.  See 38 C.F.R. 
§ 3.351(d).  

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met, but not all).  The particular personal functions that 
the Veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the Veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirements of personal 
assistance from others.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

With regard to housebound status, if the Veteran does not 
qualify for increased benefits for aid and attendance, 
increased pension benefits may still be payable if the 
Veteran has a single permanent disability rated 100 percent 
disabling (not including ratings based upon unemployability 
under 38 C.F.R. § 4.17 of this chapter), and in addition (1) 
has either additional disability or disabilities 
independently ratable at 60 percent or more or (2) is 
permanently housebound by reason of a disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  
A Veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to permanent 
disability or disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to special 
monthly pension based on housebound status if he or she is 65 
years of age or older, meets the service criteria of 38 
U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), 
and possesses a minimum disability rating of 60 percent or is 
considered "permanently housebound" as defined under 38 
U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 
220 (2006).

In this respect, the Court held that for housebound benefits, 
the requirement under section 1521(e) that the Veteran have a 
disability rated as permanent and total (100 percent) is 
excluded if he or she is 65 or older.  Hartness, 20 Vet. App. 
at 221.

In addition, the Hartness Court added that in order to be 
considered "permanently housebound," the requirement that the 
Veteran be "substantially confined" to the home or its 
immediate premises is broadly construed and met when the 
Veteran is simply unable to leave the home to earn a living, 
as opposed to requiring that the Veteran be unable to leave 
the house at all.  Id. at 222.

Analysis for Special Monthly Pension

Review of the claims folder reveals that the Veteran 
currently has the following nonservice-connected 
disabilities: heart disease, rated as 60 percent disabling; 
COPD, rated as 30 percent disabling; a low back disorder, 
rated as 20 percent disabling; Type II diabetes mellitus, 
rated as 20 percent disabling; hypertension, rated as 10 
percent disabling; and benign prostatic hypertrophy, rated as 
0 percent disabling.  The Veteran also has a significant 
spastic colon and diverticulosis condition that has not been 
formally rated.  At present, the combined nonservice-
connected disability rating is 80 percent.  

The Board initially will address the issue of whether the 
Veteran is entitled to the higher benefit of special monthly 
pension based on aid and attendance.  

With regard to aid and attendance, VA treatment records dated 
in 2008 and 2009 and his VA aid and attendance examination 
dated in April 2008 reveal that the Veteran has never been in 
a nursing home and does not currently require nursing home 
care on account of any mental or physical incapacity.  
Further, the evidence demonstrates that the Veteran does not 
suffer from any significant vision problem as to be blind or 
nearly blind.  38 C.F.R. § 3.351(b), (c).  His April 2008 VA 
aid and attendance examination did not reveal blindness.  The 
examiner stated that the Veteran's best corrected vision was 
not worse than 5/200 in both eyes. At the outset, such facts 
provide evidence against this claim.  

Thus, to prevail, the evidence must show that he meets the 
other factual criteria for regular aid an attendance as set 
forth under 38 C.F.R. § 3.352(a).  In this regard, the 
Veteran is currently 80 years old.  He lives at home with his 
spouse.  There is some evidence showing that he requires 
regular aid and attendance to perform certain activities of 
daily living.  The April 2008 VA aid and attendance examiner 
noted his spouse is his primary caretaker, and he has not 
worked since the 1990s.  He spends his day watching 
television, listening to the radio, and reading the 
newspaper.  He experiences fatigue easily when engaging in 
activities of daily living, especially due to his pulmonary 
problems.  His wife takes care of housekeeping and prepares 
all his meals.  She has to pay the bills.  His wife has to 
assist him putting on and taking off his shoes.  He needs 
assistance walking when leaving the home.  Most importantly, 
the VA examiner listed the Veteran's COPD and heart problems 
as impacting his performance of some of his activities of 
daily living, such that he needs "some assistance."  VA 
treatment records dated in 2008 and 2009 reveal several 
hospitalizations and emergency room visits due to his 
respiratory and lower stomach disorders.  Overall, the 
evidence of record reflects the necessity of the regular aid 
and attendance of his spouse or another to assist him with 
certain daily activities.  38 C.F.R. § 3.352(a).  It does not 
appear the Veteran would be able to take care of himself 
without the regular assistance of another.  

The Board acknowledges that certain medical evidence 
documents that he is not bedridden, and has competency in 
managing his own funds if he had to.  He can walk unassisted 
within his own home.  Generally, he is able act independently 
when attending to the wants of nature, eating, shaving, 
bathing, brushing his teeth, and rising from bed.  He does 
not use a prosthetic or orthopedic device, and can generally 
perform most self-care functions.  But beyond these facts, 
the severity of his COPD, lower stomach problems, coronary 
heart disease, low back disorder, Type II diabetes mellitus, 
and hypertension, when taken together, outweighs these 
factors.  Overall, the Board finds that the facts demonstrate 
the need for regular aid and attendance due to his numerous 
disabilities for the performance of certain daily activities.  
See generally Turco v. Brown, 9 Vet. App. 222 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met, but not 
all).  

Therefore, resolving any doubt in the Veteran's favor, the 
Board concludes the evidence supports special monthly pension 
for regular aid and attendance.  38 U.S.C.A. § 5107(b).    

The Board will now turn to whether the Veteran is entitled to 
the lesser benefit of special monthly pension by reason of 
being housebound.  

With regard to housebound status, the threshold statutory 
requirement is that the Veteran must have a single permanent 
disability rated at 100%.  In this regard, the Board has 
reviewed the Veteran's nonservice-connected disorders and 
finds that there is no basis at this time to increase any of 
the Veteran's disorders to 100 percent.  Thus, based on the 
applicable statute and regulation alone, the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  

However, since the Veteran is over the age of 65 (he is 
currently 80 years old), possesses a combined disability 
rating of 80 percent (in excess of the required combined 60 
percent), and served for more than 90 days during a period of 
war, he technically would be entitled to special monthly 
pension on the basis of being permanently housebound.  
Hartness, 20 Vet. App. at 221.  In addition, with regard to 
being "permanently housebound," it is also clear from the 
record that the Veteran has been unemployed for many years 
due to his nonservice-connected disabilities, and is 
"substantially confined" to his home in terms of not being 
able to leave for the purpose of earning a living, thus 
meeting the standard under Hartness.  Id. at 222.  

However, in light of the Board's award in the present 
decision of special monthly pension based upon the need for 
regular aid and attendance (the higher benefit), the Veteran 
is precluded by law from obtaining housebound benefits.  See 
38 C.F.R. § 3.351(d).  As such, the question concerning 
whether the Veteran is housebound is in fact a moot point.  
Therefore, entitlement to housebound benefits is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Special monthly pension by reason of need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Special monthly pension by reason of being housebound is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


